In an action to recover damages for fraud and breach of a contract for' construction of a dwelling house, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Putnam County, dated December 14, 1970, as, upon renewal and reargument of their original motion inter alia for a further bill of particulars, adhered to the original decision denying said original motion. Order reversed insofar as appealed from, with $10 costs and disbursements, and plaintiffs’ motion for a further bill of particulars seeking information specified in items 3, 4, 5 and 7 of their demand for a bill of particulars, dated July 6, 1967, granted. Service of said further bill of particulars shall be made within 10 days after service of a copy of the order to be made hereon, with notice of entry. In our opinion plaintiffs are entitled to the items sought in their motion for a further bill of particulars. The original bill of particulars was deficient as to the specified items. Consequently, under the circumstances of this case, the denial of the motion was an improvident exercise of discretion. Munder, Acting P. J., Martuscello, Latham, Shapiro and Gulotta, JJ., concur.